Judgment affirmed. No opinion. Present — Peck, P. J., Dore, Cohn, Callahan and Botein, JJ.; Peck, P. J., and Dore, J., dissent and vote to reverse and grant new trial in the following memorandum: The testimony of plaintiff’s eyewitness to the accident is against the weight of credible evidence as to traffic conditions at the time and his testimony as to what he saw is open to serious question. Accepting that evidence, however, it is difficult, if not impossible, to see how the accident could have happened without plaintiff’s decedent being contributorily negligent. The verdict is against the weight of the credible evidence.